UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard Wellington TM Fund > Vanguard Wellington Fund returned almost 5% for the six months ended May 31, 2012. > The fund’s return lagged that of its composite index benchmark, but outperformed the average return of its peer group. > Poor stock selection within the equity portion of the portfolio hurt the fund’s overall performance, as well as its performance relative to the benchmark. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Total Returns Vanguard Wellington Fund Investor Shares 4.91% Admiral™ Shares 4.96 Wellington Composite Index 6.18 Mixed-Asset Target Allocation Growth Funds Average 3.13 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $31.08 $32.12 $0.486 $0.000 Admiral Shares 53.68 55.48 0.862 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended May 31, 2012, Vanguard Wellington Fund returned about 5% for both Investor and Admiral Shares. The fund lagged the return of its benchmark index, the Wellington Composite Index, for the period, but outperformed the average return of its peers. The return of the fund’s equity portfolio—which accounts for roughly 65% of assets—trailed that of its benchmark, the S&P 500 Index, for the period as the advisor’s stock choices within the information technology and energy sectors weighed on performance. The fund’s holdings in eight of the ten market sectors posted positive returns for the six months; only the materials and energy sectors turned in negative results. The return of the Wellington Fund’s fixed income portfolio, which accounts for about 35% of assets, slightly trailed that of its benchmark, the Barclays U.S. Credit A or Better Bond Index, for the period. As of May 31, the fund’s 30-day SEC yield stood at 2.60% for Investor Shares and 2.68% for Admiral Shares, down slightly from six months earlier. 2 U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course, however, amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Investors’ flight to safety helped boost bond returns The broad U.S. taxable bond market posted a solid return of more than 3% for the half-year. The yields of U.S. Treasury bonds, which flirted with higher levels early Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 in the period, reached record lows by the end of the six months as investors fled to the perceived safety of government debt. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) Municipal bonds continued to be a bright spot in the fixed income world, producing an impressive return of almost 6%. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Tech and energy stock selection hindered the fund’s performance Vanguard Wellington Fund, the nation’s oldest balanced fund, offers exposure to both stocks and bonds. The fund is broadly diversified, investing in about 100 stocks and more than 500 bonds across all market sectors. In strong markets, the equity portion of such a balanced portfolio can offer investors the opportunity for long-term growth. In more volatile times, the fund’s bonds and short-term investments can help provide a cushion from dramatic swings in the stock market. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.27% 0.19% 1.02% The fund expense ratios shown are from the prospectus dated March 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the fund’s annualized expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 During the most recent six-month period, the fund’s equity and fixed income portfolios both underperformed their respective indexes. The fund’s stock portfolio returned 4.6%, lagging the 6.2% return of its benchmark, the S&P 500 Index. Holdings in financials and consumer discretionary contributed most to the fund’s overall performance, while energy stocks weighed most heavily on returns. Poor stock selection, particularly in the information technology and energy sectors, hurt the fund’s performance compared with its benchmark. The fund’s limited exposure to technology, especially to computer hardware companies, detracted significantly from relative performance as companies selling tablet computers and smartphones, as well as tech consulting, data processing, and outsourcing firms, performed well during the period. The advisor’s decision to hold a larger proportion of assets in the energy sector relative to the benchmark further hindered performance. The energy sector was by far the market’s worst performer for the period, mostly because of declining oil prices. The fund benefited from the advisor’s astute stock picks in telecommunication services and utilities. However, returns in these two sectors—which accounted for only about 8% of the fund’s assets, on average, during the period—did little to make up for the portfolio’s under-performance in information technology and energy. The Wellington Fund’s fixed income portfolio, which is composed of investment-grade corporate and U.S. government bonds, produced a strong result of 5.5% for the half-year, slightly behind the 5.8% return of its bond benchmark. The fund’s relative performance was muted by its limited exposure to foreign debt, which performed well for the period. The advisor’s strong selection among finance and industrial bonds helped boost returns. For more on the fund’s positioning during the fiscal half-year, please see the Advisor’s Report that follows this letter. In the quest for income, keep sight of core investment principles One reason investors choose the Wellington Fund is the opportunity for growth and income. In the years since the 2008–2009 financial crisis, income has become increasingly scarce. 5 Investors may feel tempted to tilt their portfolios toward higher-yielding securities as a way of making up the income gap. The drawback to such an approach, however, is that a portfolio that’s too focused on income can lack balance and diversification. At Vanguard, we believe it’s wise to keep in mind the benefits of balance and diversification, two principles that take into account the reality that different types of investments fall in and out of favor over time. Vanguard research has found that for those in retirement the preferred alternative to income-oriented investing generally is a total-return spending approach, in which the investor spends the income and taps the principal by making modest withdrawals when necessary. You can read more about this strategy in Income in Retirement: Common Investment Strategies , which is available at vanguard.com/research. As longtime Vanguard investors know, we routinely emphasize the importance of creating a portfolio that includes a mix of stock, bond, and money market funds tailored to your unique goals, time horizon, and risk tolerance. The Wellington Fund, with its experienced portfolio managers and low costs, can play a key role in such a well-balanced portfolio. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 12, 2012 6 Advisor’s Report The Investor Shares of Vanguard Wellington Fund returned 4.91% for the six months ended May 31, 2012. The Admiral Shares returned 4.96%. The fund’s performance trailed the 6.18% return for the Wellington Composite Index, which is weighted 65% in large-capitalization stocks and 35% in high-quality corporate bonds. The fund finished ahead of its peer-group average return of 3.13% for the period. Investment environment Concerns over fiscal and policy challenges in Europe have continued to influence the decisions of market participants. During the period, U.S. stocks posted mid-single-digit gains and developed markets abroad declined by a similar margin. Growth stocks outperformed value stocks and larger-capitalization stocks outperformed small-caps. Portfolio Changes Six Months Ended May 31, 2012 Additions Comments Roche We established a position in this Switzerland-based global pharmaceutical company during the period. We are positive on the stock as the company does not face patent expirations to the same extent as its peers. The results of recent trials for the company’s treatment regimen for various phases of an aggressive form of breast cancer show high efficacy that is not easily replicable by competitors. General Mills We established a new position in this global manufacturer and marketer of branded consumer foods. The stock had under- performed the market significantly since the summer of 2011, and the risk/reward ratio became very compelling as investors sold off consumer staples names. General Mills generates lots of cash and has a solid balance sheet, great management, and a long history of paying and raising dividends. Deletions Comments Northrop Grumman We eliminated our position in this aerospace and defense company during the period. Management has recognized the impact budgetary pressures will have on its defense-related businesses and is working to reshape the company to reduce this exposure. The company still has higher defense exposure than its peers but it has been trading at a similar multiple. Amgen Amgen’s share price increased following the announcement of a significant stock buyback program. Given the run-up in price, we sold our position in this diversified biotechnology company and redeployed the proceeds to purchase stocks with more favorable valuations. 7 Bonds recorded positive total returns for the period. Investment-grade corporate credit, the focus of our fixed income investments, outpaced broader aggregate bond indexes. We expect credit markets to continue to perform well on the strength of corporate fundamentals. A key role of the bonds held in Vanguard Wellington Fund is to dampen the market’s swings. With that in mind, we remain vigilant and continue to monitor potential downside risks, which can surface quite quickly and unexpectedly. In addition to the sovereign-debt crisis in Europe, many other risks remain for investors. Our successes Stock selection was favorable within the telecommunication services, consumer discretionary, and utilities sectors. The fund also benefited from a modest overweighting to financial stocks, which, as a group, outpaced the benchmark. In terms of individual holdings, leading contributors for the period included Wells Fargo, Comcast, and AT&T. Wells Fargo is taking share from more troubled competitors. The strong corporate culture of the enterprise also seems to be serving Wells Fargo well, especially in light of the difficult business and regulatory environment for large U.S. banks. The company’s shares rose as it reported solid results and a strong capital position. Investors also embraced Wells Fargo’s increased dividend and share repurchase announcement. We have a favorable view of Wells Fargo’s long-term business model, its competitive industry position, and its management’s ability to execute. Shares of Comcast, the leading U.S. cable TV operator, rose during the period as the company successfully attracted subscribers despite the threat of internet-based competition. Comcast is the largest U.S. cable communications company and the new owner of NBC Universal. Early indications suggest that the acquisition is likely to be successful. Shares moved higher after the company posted strong earnings and announced an increase in its dividend and stock buybacks. We expect market-share gains in high-margin residential and commercial phone and data services to outweigh video losses in the next few years. We believe the NBC Universal acquisition should meaningfully add to Comcast’s operating free cash flow in the years ahead. The stock of AT&T, a large provider of wireless and wireline communication services, outperformed during the period as investors embraced stable, high-dividend-paying equities. We continue to favor the stock as business trends remain strong, and we expect that the company’s wireless net additions, average revenue-per-user growth, and service revenue growth will drive earnings. The stock’s dividend yield is among the highest in the S&P 500 Index. 8 The fund’s fixed income portfolio benefited from an out-of-benchmark allocation to agency pass-through mortgage-backed securities, which performed strongly relative to the Barclays U.S. Credit A or Better Bond Index, the benchmark for the bond portion of the fund. A modest allocation to asset-backed securities, particularly those backed by auto loans, also contributed favorably to relative performance. Our shortfalls Stock selection detracted from relative results during the period, particularly within the information technology sector. Our stock picks among the health care and energy sectors also hindered performance. Equity holdings that underperformed included Anadarko Petroleum, Kinross Gold, and Baker Hughes. The fund’s relative performance also suffered from our decision not to hold Apple. Although Apple has been a strong performer and is a substantial component of our benchmark, the stock has not, of late, fit well with our value-oriented investment process. The stock of Anadarko Petroleum, a leading U.S. oil and gas exploration company, was pressured by a decline in oil prices. Still, the company’s new resource discovery in Mozambique holds significant potential. BP has settled with Anadarko over liability for the oil spill in the Gulf of Mexico, and Anadarko’s liability was substantially less than originally feared. We believe that the company’s onshore assets and potential liquids growth are not fully appreciated by the market, in part because they have been overshadowed by strong exploration and growth potential offshore. Kinross Gold is a gold producer with assets in the United States, Brazil, Chile, Ecuador, Russia, Ghana, and Mauritania. Management announced it would be redesigning the company’s growth projects because of cost pressures. This has created uncertainty in the future production profile of the company and was a key driver for its underperformance during the period. The company, which has a high capital outlay compared with other major gold producers, is opening multiple new mines and expanding others over the next three years, which will meaningfully increase the company’s gold production potential. Global oil field services provider Baker Hughes was hurt by reduced pricing, underutilization, and logistics difficulties at its recently acquired pressure-pumping subsidiary. A poorly managed reallocation of drilling capital expenditures from gas-to oil-oriented basins and a recent industry uptick in pumping capacity has put near-term pressure on the company’s U.S. profit margins. However, we are confident that improving fundamentals internationally and an eventual rebound of pricing in the U.S. natural gas market will result in significantly 9 higher earnings and returns over time. We believe the stock is oversold, and we remain optimistic given the company’s leverage to increased oil drilling in North America and abroad. The fixed income portion of the fund modestly trailed its benchmark. Our conservative positioning was the primary detractor from the bond portfolio’s returns. The fund’s positioning As the period closed, the equity portfolio was overweighted in health care, financials, and industrials, while it was underweighted in the information technology and consumer sectors. We own high-quality financial services stocks of companies that are poised to take market share from their more troubled peers in this challenging environment. The bond portfolio remains close to neutral with respect to overall duration. We remain largely invested in corporate bonds as we maintain a favorable long-term outlook given strong corporate credit fundamentals, supportive demand/supply dynamics, and attractive valuations. However, there are reasons for caution in the near term, and we also continue to hold Treasuries, which tend to provide some degree of downside protection when the economic cycle takes an unexpected turn for the worse. We have a significant out-of-benchmark position in agency mortgage-backed securities, which offer attractive yields and superior liquidity relative to corporate bonds. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp June 18, 2012 10 Wellington Fund Fund Profile As of May 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.27% 0.19% 30-Day SEC Yield 2.60% 2.68% Equity Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 102 500 3,723 Median Market Cap $64.0B $54.6B $32.2B Price/Earnings Ratio 12.6x 14.8x 15.5x Price/Book Ratio 1.8x 2.2x 2.1x Return on Equity 19.0% 19.7% 18.3% Earnings Growth Rate 4.2% 9.8% 9.5% Dividend Yield 3.0% 2.3% 2.1% Foreign Holdings 8.6% 0.0% 0.0% Turnover Rate (Annualized) 37% — — Short-Term Reserves 2.4% — — Fixed Income Characteristics Barclays Credit A Barclays or Better Aggregate Fund Index Bond Index Number of Bonds 542 2,661 7,861 Yield to Maturity (before expenses) 2.8% 2.7% 2.0% Average Coupon 4.5% 4.5% 3.8% Average Duration 6.1 years 6.6 years 5.1 years Average Effective Maturity 9.2 years 9.9 years 7.1 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index Index R-Squared 0.98 0.95 Beta 0.98 0.61 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.5% AT&T Inc. Integrated Telecommunication Services 3.3 Wells Fargo & Co. Diversified Banks 3.2 Microsoft Corp. Systems Software 2.8 Pfizer Inc. Pharmaceuticals 2.7 Merck & Co. Inc. Pharmaceuticals 2.5 International Business IT Consulting & Machines Corp. Other Services 2.4 Comcast Corp. Class A Cable & Satellite 2.1 JPMorgan Chase & Co. Diversified Financial Services 2.1 Chevron Corp. Integrated Oil & Gas 2.1 Top Ten 26.7% Top Ten as % of Total Net Assets 17.0% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. 11 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 9.5% 11.3% 12.3% Consumer Staples 9.1 11.4 10.0 Energy 11.8 10.6 9.9 Financials 16.5 14.3 15.6 Health Care 15.4 11.8 11.8 Industrials 11.9 10.5 10.9 Information Technology 14.8 19.8 19.1 Materials 3.1 3.4 3.9 Telecommunication Services 3.8 3.2 2.8 Utilities 4.1 3.7 3.7 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.6% Commercial Mortgage-Backed 0.8 Finance 31.0 Foreign 2.5 Government Mortgage-Backed 10.0 Industrial 30.8 Treasury/Agency 9.1 Utilities 7.7 Other 5.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) Aaa 25.2% Aa 18.2 A 41.1 Baa 15.4 Not Rated 0.1 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index thereafter. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 7.24% 4.74% 3.27% 3.32% 6.59% Admiral Shares 5/14/2001 7.35 4.84 3.40 3.31 6.71 See Financial Highlights for dividend and capital gains information. 13 Wellington Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of May 31, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 27,929,200 807,433 1.4% Walt Disney Co. 12,920,900 590,614 1.0% Target Corp. 8,325,500 482,130 0.8% Time Warner Inc. 11,080,900 381,959 0.6% Lowe’s Cos. Inc. 13,151,600 351,411 0.6% Ford Motor Co. 31,678,760 334,528 0.6% Consumer Discretionary—Other † 615,890 1.0% 3,563,965 6.0% Consumer Staples PepsiCo Inc. 9,262,400 628,454 1.1% Philip Morris International Inc. 6,536,700 552,417 0.9% Procter & Gamble Co. 8,823,575 549,621 0.9% CVS Caremark Corp. 9,115,600 409,655 0.7% Anheuser-Busch InBev NV 5,160,768 349,178 0.6% Consumer Staples—Other † 945,523 1.6% 3,434,848 5.8% Energy Exxon Mobil Corp. 16,638,864 1,308,314 2.2% Chevron Corp. 8,004,740 786,946 1.3% Anadarko Petroleum Corp. 8,826,200 538,398 0.9% Baker Hughes Inc. 8,251,600 344,339 0.6% Occidental Petroleum Corp. 4,243,100 336,351 0.6% Energy—Other † 1,117,055 1.9% 4,431,403 7.5% Financials Wells Fargo & Co. 37,085,117 1,188,578 2.0% JPMorgan Chase & Co. 24,216,176 802,766 1.3% ACE Ltd. 7,963,960 576,033 1.0% PNC Financial Services Group Inc. 7,702,800 473,106 0.8% BlackRock Inc. 1,993,500 340,490 0.6% Financials—Other † 2,841,165 4.8% 6,222,138 10.5% 14 Wellington Fund Market Percentage Value of Net Shares ($000) Assets Health Care Pfizer Inc. 46,134,241 1,008,956 1.7% Merck & Co. Inc. 25,163,852 945,658 1.6% Eli Lilly & Co. 16,734,900 685,294 1.2% Johnson & Johnson 10,454,900 652,699 1.1% Medtronic Inc. 13,432,900 494,868 0.8% Cardinal Health Inc. 11,397,900 471,645 0.8% Health Care—Other † 1,545,355 2.6% 5,804,475 9.8% Industrials General Electric Co. 29,693,300 566,845 1.0% Honeywell International Inc. 8,567,800 476,884 0.8% United Parcel Service Inc. Class B 6,068,470 454,771 0.8% FedEx Corp. 4,779,520 426,046 0.7% Deere & Co. 5,714,000 422,093 0.7% Waste Management Inc. 10,935,400 354,744 0.6% Industrials—Other † 1,784,330 3.0% 4,485,713 7.6% Information Technology Microsoft Corp. 35,871,900 1,047,101 1.8% International Business Machines Corp. 4,712,800 909,099 1.5% Intel Corp. 21,282,200 549,932 0.9% * eBay Inc. 12,100,400 474,215 0.8% Texas Instruments Inc. 16,044,442 456,946 0.8% QUALCOMM Inc. 7,177,470 411,341 0.7% Oracle Corp. 13,254,530 350,847 0.6% Information Technology—Other † 1,390,098 2.3% 5,589,579 9.4% Materials Dow Chemical Co. 15,255,800 473,845 0.8% Air Products & Chemicals Inc. 4,242,500 335,327 0.5% Materials—Other † 352,776 0.6% 1,161,948 1.9% Telecommunication Services AT&T Inc. 36,856,085 1,259,372 2.1% Telecommunication Services—Other † 155,041 0.3% 1,414,413 2.4% Utilities NextEra Energy Inc. 7,459,900 487,430 0.8% Dominion Resources Inc. 8,570,600 446,186 0.8% Utilities—Other † 622,085 1.0% 1,555,701 2.6% Total Common Stocks (Cost $31,050,911) 63.5% 15 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.500% 6/30/16 654,730 679,898 1.1% United States Treasury Note/Bond 2.000% 11/15/21 332,068 346,595 0.6% 1 United States Treasury Note/Bond 0.250%–4.375% 1/31/14–11/15/41 785,375 831,919 1.4% 1,858,412 3.1% Agency Notes 2 PNC Funding Corp. 2.300% 6/22/12 13,590 13,603 0.0% Conventional Mortgage-Backed Securities 3,4,5 Freddie Mac Gold Pool 5.500% 6/1/42 958,000 1,041,533 1.8% Freddie Mac Gold Pool 5.000% 3/1/38 412,754 443,954 0.7% 3,4, Freddie Mac Gold Pool 4.000%–5.500% 1/1/23–7/1/42 537,978 579,577 1.0% Conventional Mortgage-Backed Securities—Other † 7,521 0.0% 2,072,585 3.5% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 114,446 127,345 0.2% Nonconventional Mortgage-Backed Securities—Other † 31,078 0.1% 158,423 0.3% Total U.S. Government and Agency Obligations (Cost $4,005,548) 6.9% Asset-Backed/Commercial Mortgage-Backed Securities 4 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 15,640 16,044 0.0% 4 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 32,000 34,013 0.1% 6 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 486,951 0.8% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $533,806) 0.9% Corporate Bonds Finance Banking Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 29,288 0.0% Golden West Financial Corp. 4.750% 10/1/12 10,000 10,136 0.0% 4 JPMorgan Chase & Co. 4.950%–7.900% 9/15/14–4/29/49 357,896 389,733 0.7% National City Corp. 6.875% 5/15/19 13,950 17,081 0.0% PNC Bank NA 4.875% 9/21/17 50,000 55,160 0.1% 4 PNC Financial Services Group Inc. 8.250% 5/29/49 44,000 45,430 0.1% Wachovia Bank NA 6.600% 1/15/38 60,000 74,822 0.1% Wachovia Corp. 5.250%–5.500% 5/1/13–8/1/14 37,900 39,577 0.1% Wells Fargo & Co. 2.625%–5.625% 9/1/12–3/8/22 255,565 269,155 0.5% 6 Banking—Other † 3,778,314 6.3% Brokerage † 29,079 0.1% Finance Companies General Electric Capital Corp. 2.950%–6.875% 5/9/16–1/10/39 306,090 348,035 0.6% 6 Finance Companies—Other † 5,464 0.0% Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 27,901 0.1% ACE INA Holdings Inc. 2.600%–5.800% 11/23/15–3/15/18 51,360 60,371 0.1% 6 Insurance—Other † 956,376 1.6% 16 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Other Finance † 53,994 0.1% 6 Real Estate Investment Trusts † 194,928 0.3% 6,384,844 10.8% Industrial 6 Basic Industry † 213,715 0.4% Capital Goods General Electric Co. 5.250% 12/6/17 41,685 48,416 0.1% 6 Capital Goods—Other † 554,659 0.9% Communication AT&T Inc. 1.600%–6.800% 9/15/14–9/1/37 249,910 289,391 0.5% BellSouth Corp. 5.200%–6.550% 9/15/14–11/15/34 64,220 73,777 0.1% BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 33,934 0.1% Comcast Corp. 5.700% 5/15/18 20,000 23,545 0.0% NBCUniversal Media LLC 4.375% 4/1/21 23,900 26,280 0.0% 6 Communication—Other † 824,695 1.4% Consumer Cyclical Walt Disney Co. 5.625% 9/15/16 30,000 35,319 0.1% 6 Consumer Cyclical—Other † 1,047,734 1.7% Consumer Noncyclical Johnson & Johnson 2.150%–5.150% 5/15/16–7/15/18 55,800 61,178 0.1% Merck & Co. Inc. 6.550% 9/15/37 10,000 14,561 0.0% Pepsi Bottling Group Inc. 7.000% 3/1/29 10,000 13,931 0.0% PepsiCo Inc. 3.100%–4.000% 1/15/15–3/5/42 90,191 93,010 0.1% Pfizer Inc. 5.350% 3/15/15 33,000 36,973 0.1% Philip Morris International Inc. 4.125%–4.500% 3/26/20–5/17/21 51,275 58,069 0.1% 4 Procter & Gamble - Esop 9.360% 1/1/21 46,135 61,838 0.1% Wyeth LLC 5.950% 4/1/37 25,000 32,989 0.1% 6 Consumer Noncyclical—Other † 1,555,233 2.6% 6 Energy † 461,399 0.8% 6 Other Industrial † 51,668 0.1% Technology International Business Machines Corp. 1.250%–8.375% 1/5/16–11/29/32 123,686 145,223 0.3% Microsoft Corp. 4.000% 2/8/21 16,000 18,665 0.0% Technology—Other † 298,615 0.5% 6 Transportation † 269,982 0.5% 6,344,799 10.7% Utilities Electric Florida Power & Light Co. 4.950%–5.950% 2/1/35–2/1/38 104,215 132,835 0.2% 6 Electric—Other † 1,166,053 2.0% 6 Natural Gas † 237,034 0.4% Other Utility † 43,356 0.1% 1,579,278 2.7% Total Corporate Bonds (Cost $12,952,600) 24.2% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $455,982) † 0.9% 6 Taxable Municipal Bonds (Cost $890,505) † 1.9% 17 Wellington Fund Market Percentage Maturity Value of Net Coupon Date Shares ($000) Assets Temporary Cash Investments Money Market Fund 7,8 Vanguard Market Liquidity Fund 0.148% 41,905,000 41,905 0.1% Face Amount ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 5/31/12, Repurchase Value $168,401,000, collateralized by Federal National Mortgage Assn. 3.500%–4.150%,10/1/20–5/1/42) 0.210% 6/1/12 168,400 168,400 0.3% Deutsche Bank Securities, Inc. (Dated 5/31/12, Repurchase Value $4,100,000, collateralized by Federal National Mortgage Assn. 3.500%,10/1/20) 0.220% 6/1/12 4,100 4,100 0.0% HSBC Bank USA (Dated 5/31/12, Repurchase Value $443,103,000, collateralized by Federal National Mortgage Assn. 2.500%–8.500%, 12/1/13-5/1/42) 0.210% 6/1/12 443,100 443,100 0.7% RBC Capital Markets LLC (Dated 5/31/12, Repurchase Value $164,201,000, collateralized by Federal National Mortgage Assn. 2.260%–4.500%, 9/1/41–2/1/42, and Government National Mortgage Assn. 2.500%, 5/20/42) 0.200% 6/1/12 164,200 164,200 0.3% RBS Securities, Inc. (Dated 5/31/12, Repurchase Value $239,801,000, collateralized by Federal Home Loan Bank 0.170%–5.625%, 6/8/12–3/9/18, Federal Home Loan Mortgage Corp. 0.500%–6.750%, 6/15/12–7/15/32, and Federal National Mortgage Assn. 0.375%–8.200%, 6/22/12–7/15/37) 0.180% 6/1/12 239,800 239,800 0.4% TD Bank Group (Dated 5/31/12, Repurchase Value $85,000,000, collateralized by Federal Farm Credit Bank 0.000%–5.700%, 6/18/12–7/12/21,Federal Home Loan Bank 0.140%–2.000%, 6/21/12–8/24/17, and Federal Home Loan Mortgage Corp. 5.000%, 1/30/14–11/13/14) 0.190% 6/1/12 85,000 85,000 0.1% 18 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets UBS Securities LLC (Dated 5/31/12, Repurchase Value $340,902,000, collateralized by Federal National Mortgage Assn. 3.500%-4.500%, 12/1/40-5/1/42, and Federal Home Loan Mortgage Corp. 3.000%, 10/1/26) 0.210% 6/1/12 340,900 340,900 0.6% 1,445,500 2.4% Total Temporary Cash Investments (Cost $1,487,405) 2.5% ^Total Investments (Cost $51,376,757) 100.8% Other Assets and Liabilities Other Assets 1,594,956 2.7% Liabilities 8 (2,079,790) (3.5%) (484,834) (0.8%) Net Assets 100.0% 19 Wellington Fund At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 50,220,015 Undistributed Net Investment Income 263,038 Accumulated Net Realized Gains 412,813 Unrealized Appreciation (Depreciation) Investment Securities 8,377,683 Swap Contracts (2,859) Foreign Currencies (1,084) Net Assets Investor Shares—Net Assets Applicable to 813,387,591 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 597,362,234 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ The total value of securities on loan is $41,414,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $1,344,000 have been segregated as collateral for open swap contracts. 2 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2012. 6 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $2,305,647,000, representing 3.9% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Includes $41,905,000 of collateral received for securities on loan. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellington Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Dividends 1 565,346 Interest 390,474 Security Lending 4,443 Total Income 960,263 Expenses Investment Advisory Fees—Note B Basic Fee 20,112 Performance Adjustment (5,254) The Vanguard Group—Note C Management and Administrative—Investor Shares 23,096 Management and Administrative—Admiral Shares 15,723 Marketing and Distribution—Investor Shares 3,200 Marketing and Distribution—Admiral Shares 3,201 Custodian Fees 303 Shareholders’ Reports—Investor Shares 132 Shareholders’ Reports—Admiral Shares 48 Trustees’ Fees and Expenses 57 Total Expenses 60,618 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 512,703 Futures Contracts (7,959) Swap Contracts 1,164 Foreign Currencies (507) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,271,608 Futures Contracts (595) Swap Contracts (2,859) Foreign Currencies (1,066) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $12,802,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellington Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 899,645 1,655,292 Realized Net Gain (Loss) 505,401 1,961,874 Change in Unrealized Appreciation (Depreciation) 1,267,088 (109,313) Net Increase (Decrease) in Net Assets Resulting from Operations 2,672,134 3,507,853 Distributions Net Investment Income Investor Shares (395,454) (772,854) Admiral Shares (485,361) (834,384) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (880,815) (1,607,238) Capital Share Transactions Investor Shares (473,570) (1,962,619) Admiral Shares 3,161,802 3,512,544 Net Increase (Decrease) from Capital Share Transactions 2,688,232 1,549,925 Total Increase (Decrease) 4,479,551 3,450,540 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $263,038,000 and $244,473,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellington Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .489 .929 .868 .909 1.037 1.059 Net Realized and Unrealized Gain (Loss) on Investments 1.037 1.115 .960 5.217 (9.289) 2.172 Total from Investment Operations 1.526 2.044 1.828 6.126 (8.252) 3.231 Distributions Dividends from Net Investment Income (.486) (.904) (.878) (.926) (1.094) (1.030) Distributions from Realized Capital Gains — (1.424) (1.401) Total Distributions (.486) (.904) (.878) (.926) (2.518) (2.431) Net Asset Value, End of Period Total Return 1 4.91% 6.85% 6.43% 26.46% -25.59% 10.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $26,127 $25,743 $26,717 $28,114 $22,486 $31,451 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.27% 0.30% 0.34% 0.29% 0.27% Ratio of Net Investment Income to Average Net Assets 3.02% 2.95% 2.97% 3.59% 3.44% 3.14% Portfolio Turnover Rate 37% 3 38% 3 35% 28% 30% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), 0.00%, 0.01%, 0.02%, 0.01%, and 0.01%. 3 Includes 22% and 9% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellington Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .869 1.645 1.542 1.619 1.848 1.894 Net Realized and Unrealized Gain (Loss) on Investments 1.793 1.930 1.658 8.999 (16.048) 3.762 Total from Investment Operations 2.662 3.575 3.200 10.618 (14.200) 5.656 Distributions Dividends from Net Investment Income (.862) (1.605) (1.560) (1.648) (1.950) (1.847) Distributions from Realized Capital Gains — (2.460) (2.419) Total Distributions (.862) (1.605) (1.560) (1.648) (4.410) (4.266) Net Asset Value, End of Period Total Return 1 4.96% 6.94% 6.52% 26.57% -25.52% 10.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $33,143 $29,048 $24,623 $19,211 $14,696 $19,323 Ratio of Total Expenses to Average Net Assets 2 0.17% 0.19% 0.22% 0.23% 0.18% 0.16% Ratio of Net Investment Income to Average Net Assets 3.10% 3.03% 3.05% 3.70% 3.55% 3.25% Portfolio Turnover Rate 37% 3 38% 3 35% 28% 30% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), 0.00%, 0.01%, 0.02%, 0.01%, and 0.01%. 3 Includes 22% and 9% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Wellington Fund Notes to Financial Statements Vanguard Wellington Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 25 Wellington Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). The fund had no open futures contracts at May 31, 2012. 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 26 Wellington Fund 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 27 Wellington Fund B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index. For the six months ended May 31, 2012, the investment advisory fee represented an effective annual basic rate of 0.07% of the fund’s average net assets before a decrease of $5,254,000 (-0.02%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $8,982,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 3.59% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
